PUTNAM, Circuit Judge.
These cases arose on a libel in admiralty charging injury to Bellatty caused by the negligent rolling of a cask of tar, or pitch, from a wagon to a vessel lying at a wharf at Boston, which cask struck the libelant, and seriously injured him. The wagon belonged to Miers & Son, and was transporting merchandise belonging to the Barrett Manufacturing Company. The only question is whether Miers & Son or the Barrett Manufacturing Company was, for the time being, the employer of the teamster so as to be liable for his negligence. The question involved was the quite common question whether or not, for the purposes of the case, the owner of the team remained the employer of the teamster, or whether, under the circumstances, the team and the teamster were let to the Barrett Manufacturing Company under such circumstances that they became his immediate employers.
Thus the question involved was a mere question of fact which was fully discussed by the learned judge in admiralty, as appears by his opinion found in the record. While, perhaps, the case comes somewhat close to the line, yet we are of the opinion that the learned judge in admiralty was right.
In order to make sure of a remedy, Bellatty filed a libel against the Barrett Manufacturing Company and another one against Miers & Son. Miers & Son were held liable, and1 appealed. The Barrett Manufacturing Company were relieved by the court in admiralty, so that, in order to preserve all possible rights, Bellatty there appealed. The result is as follows:
In No. 965, Miers & Son, appellants, the decree of the District Court is affirmed, with interest; and the appellee, Bellatty, recovers his costs of appeal.
In No. 964, Bellatty, appellant, the decree of the District Court in favor of the Barrett Manufacturing Company is affirmed; and the Barrett Manufacturing Company, appellee, recovers its costs of appeal.